Marshall, Judge.
This is an appeal from the judgment granting a motion for summary judgment in favor of the garnishee, City of Warner Robins.
The sole issue is whether or not the trial court erroneously interpreted §§ 46-801 and 46-805 of the Code of Georgia (Ga. L. 1945, pp. 438, 439, 440) in granting garnishee’s motion for summary judgment and dismissing appellant’s traverse to appellee’s answer to the summons of garnishment.
Appellant, Landmark Finance Corporation, sought to garnishee appellee, the City of Warner Robins, Georgia, employer of the defendant. Appellee answered the summons setting out defendant’s earnings, exemptions and amounts subject to garnishment, and also stating that appellee did not assent to the garnishment. Appellee did not pay the amount admitted subject to garnishment into court. Appellant filed a traverse to appellee’s answer. Appellee filed a motion for summary judgment and the trial judge, after a hearing, granted appellee’s motion for summary judgment and dismissed appellant’s traverse. Appellant contended in its brief that: "Appellant is not seeking a judgment against garnishee, and has not requested its assent. However, appellant insists that the trial court erred when it granted garnishee’s motion for a summary judgment and dismissed appellant’s traverse; and further that all amounts subject to garnishment should have been paid into court.” Held:
The issue in this case is controlled by the holding of this court in. Seaboard Finance Co. v. City of Decatur, 119 Ga. App. 223 (166 SE2d 638). The fact that the General Assembly by the Act of 1970 (Ga. L. 1970, pp. 724, 728) attempted to repeal Code Ann. § 46-805 does not change the result of this case, since the Supreme Court in Mayson v. Davis, 227 Ga. 399 (181 SE2d 64) held that the attempted repeal was invalid because the repealing Act did not describe the law to be repealed.

Judgment affirmed.


Bell, C. J., and Webb, J., concur.

Submitted January 6, 1975
Decided March 5, 1975
Rehearing denied March 21, 1975
J. Sidney Lanier, for appellant.
Wisse, Kushinka, Calhoun, Godwin & Long, Fred E. Godwin, Jr., for appellee.